Citation Nr: 0015961	
Decision Date: 06/16/00    Archive Date: 06/22/00

DOCKET NO.  97-32 671A	)	DATE
	)
	)



THE ISSUE

Whether a March 1968 Board of Veterans' Appeals decision, 
which denied service connection for polycythemia vera, should 
be revised or reversed on the grounds of clear and 
unmistakable error (C&UE).




REPRESENTATION

Moving Party Represented by:  Stephen G. De Nigris, Attorney




ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel



INTRODUCTION

The veteran served on active duty from February 1963 to June 
1964.  

This matter is before the Board of Veterans' Appeals (Board) 
as an original action on the motion of the claimant, alleging 
C&UE in a Board decision dated March 21, 1968.


FINDING OF FACT

A legally cognizable claim of C&UE, relative to the issue 
adjudicated in the March 1968 Board decision, has not been 
asserted.


CONCLUSION OF LAW

The March 1968 Board decision, which denied service 
connection for polycythemia vera, did not involve C&UE.  38 
U.S.C.A. § 7111 (West Supp. 1998); 38 C.F.R. §§ 20.1400-
20.1411 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Effective November 21, 1997, the provisions of Pub. L. No. 
105-111, 111 Stat. 2271 (codified at 38 U.S.C.A. § 7111 (West 
Supp. 1998)) permit challenges to decisions of the Board on 
the grounds of C&UE.  Final regulations amending the Rules of 
Practice before the Board were promulgated and became 
effective February 12, 1999, providing for procedures to 
challenge prior Board decisions on the basis of C&UE.  64 
Fed. Reg. 2134-2141 (1999).  It is apparent, however, that 
Congress, in creating § 7111, intended VA to follow the 
established case law defining C&UE.  64 Fed. Reg. 2134, 2137 
(1999).  This case law is found primarily in the precedent 
opinions of the United States Court of Veterans Appeals, now 
known as the United States Court of Appeals for Veterans 
Claims.  C&UE is defined in 38 C.F.R. § 20.1403(a) as "the 
kind of error, of fact or law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error."  See Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).  Review of C&UE in a prior 
Board decision must be based on the record as it existed when 
that decision was made.  38 C.F.R. § 20.1403(b) (1999); see 
Russell v. Principi, 3 Vet. App. 310, 314 (1992).  

Concerning the March 1968 Board decision, which denied 
service connection for polycythemia vera, the veteran asserts 
that such decision involved C&UE in several respects.  
Specifically, he asserts that (1) the evidence was such that 
it was "indisputable that [he]...had no blood disorder[]....upon 
his entry into military service"; (2) that the 1968 Board 
decision involved C&UE when it determined that an October 
1964 rating denial of service connection for polycythemia 
vera was free of C&UE, since the rating board, as opposed to 
what is asserted to have been "well recognized medical 
principles concerning polycythemia vera", relied "upon the 
theories of the [veteran's] examining physicians", relative 
to the clinical implications of the veteran's relayed history 
of having experienced red eyes prior to service; and that (3) 
it was C&UE for the Board to have denied service connection 
for polycythemia vera "[w]ithout obtaining any expert 
[medical] opinion[]".

In considering the veteran's contention of C&UE relative to 
the March 1968 Board denial of service connection for 
polycythemia vera, the Board has taken great pains to set 
forth his allegations of C&UE with precision and 
particularity.  As to the first two above-enumerated 
allegations [i.e., items "(1)" and "(2)" set forth above] of 
C&UE, however, the Board would respectfully point out that 
each of the same essentially amounts to an objection that the 
evidence in the Board's possession in March 1968 was 
improperly weighed or evaluated.  As such, these allegations 
do not rise to the level of C&UE.  38 C.F.R. § 20.1403(d); 
see also Damrel v. Brown, 6 Vet. App. 242, 246 (1994).  As to 
the veteran's remaining allegation of C&UE in the March 1968 
Board decision, i.e., that the Board denied service 
connection for polycythemia vera '[w]ithout obtaining any 
expert [medical] opinion[]', the Board is constrained to 
merely observe that whether to procure an independent medical 
opinion, in contrast to any notion that an appellant has a 
right to the same, is a matter which is entirely within the 
Board's discretion.  See Winsett v. West, 11 Vet. App. 420, 
426 (1998).  In view of the Board's respective foregoing 
observations, then, bearing on each allegation of C&UE lodged 
by the veteran relative to the March 1968 Board decision, the 
Board is constrained to conclude that a legally cognizable 
claim of C&UE, relative to such decision, has not been 
asserted.  Accordingly, no basis for the revision or reversal 
of the Board's March 1968 denial of service connection for 
polycythemia vera has been presented.  Related revision or 
reversal is, accordingly, denied.


ORDER

Revision or reversal of a March 1968 Board decision, which 
denied service connection for polycythemia vera, based on 
C&UE, is denied.


		
	F. JUDGE FLOWERS
Member, Board of Veterans' Appeals



 


